                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

STEPHANIE GASCA, et al.,                              )
                                                      )
on behalf of themselves and all similarly             )
situated individuals                                  )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )       Case No. 17-cv-04149-SRB
                                                      )
ANNE PRECYTHE, Director of the Missouri,              )
Department of Corrections, et al.,                    )
                                                      )
       Defendants.                                    )

                                             ORDER

       Before the Court is Plaintiffs’ Motion for Summary Judgment. (Doc. #129). The

motion is GRANTED.

       This lawsuit challenges the parole revocation policies and procedures of the Missouri

Department of Corrections and its Division of Probation and Parole. Plaintiffs argue there is no

genuine dispute as to the material facts underlying Plaintiffs’ claim that Defendants’ revocation

policies and procedures violate their rights “under the Due Process Clause of the Fourteenth

Amendment . . . as articulated in Gagnon v. Scarpelli, 411 U.S. 778 (1973) and Morissey v.

Brewer, 408 U.S. 471 (1972).” (Doc. #113, p. 5). Plaintiffs seek prospective relief on behalf of

a class of “all adult parolees in the state of Missouri who currently face, or who in the future

will face, parole revocation proceedings.” (Doc. #113, p. 6). Defendants concede that “the

policies that existed at the time Plaintiffs filed their Amended Class Action complaint did not

satisfy [Due Process requirements]” and that Defendants have taken “substantial corrective

measures to remedy these shortcomings.” (Doc. #140, p. 1).




         Case 2:17-cv-04149-SRB Document 146 Filed 02/27/19 Page 1 of 2
       The Court finds no genuine dispute of material fact and Plaintiffs are entitled to

judgment as a matter of law. See Federal Rule of Civil Procedure 56(a). Accordingly,

Plaintiffs’ Motion for Summary Judgment (Doc. #129) is GRANTED.



       IT IS SO ORDERED.

                                                     /s/ Stephen R. Bough
                                                     JUDGE STEPHEN R. BOUGH
                                                     UNITED STATES DISTRICT COURT

DATED: February 27, 2019




                                                2

        Case 2:17-cv-04149-SRB Document 146 Filed 02/27/19 Page 2 of 2
